

115 HR 5988 IH: Common Sense Certification Reform Act
U.S. House of Representatives
2018-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5988IN THE HOUSE OF REPRESENTATIVESJune 1, 2018Mr. Ferguson (for himself, Mr. Francis Rooney of Florida, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide relief for crane operators from third party certification in cases in which such
			 operators are only delivering or retrieving propane containers.
	
 1.Short titleThis Act may be cited as the Common Sense Certification Reform Act. 2.Relief from third party certification for crane operators delivering or retrieving propane containersThe Administrator of the Occupational Safety and Health Administration shall not administer, enforce, or otherwise implement any regulation, policy, or interpretation of the Administration that requires an employee to obtain or receive certification to operate power-operated equipment described in section 1926.1400(a) of title 29, Code of Federal Regulations, or any other regulation, for the delivery or retrieval of propane containers.
		